 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8                                             )    No. CV-17-03763-PHX-SPL
      Eric Shaw Gibson,
 9                                             )
                                               )
                        Petitioner,            )    ORDER
10                                             )
      v.
11                                             )
                                               )
      Charles L. Ryan, et al.,                 )
12                                             )
13                      Respondents.           )
                                               )
14                                             )

15          The Court has before it, Petitioner’s Petition for Writ of Habeas Corpus pursuant to
16   28 U.S.C. § 2254 (Doc. 1), the Answer from the Respondents (Doc. 18), and the
17   Petitioner’s Reply. (Doc. 20) Additionally, the Court is in receipt of the Supplement to the
18   Answer from the Respondent (Doc. 23), the Report and Recommendation of the Magistrate
19   Judge (Doc. 24), and the Petitioner’s Objections. (Doc. 27)
20          In the instant Petition, the Petitioner argues the performance of his trial and
21   appellant counsel were ineffective for several reasons. (Doc. 1 at 6-7) Additionally, the
22   Petitioner argues defective charging in the initial stages due to him receiving an
23   Information and Direct Complaint instead of an Indictment. (Id. at 8)
24          A district judge “may accept, reject, or modify, in whole or in part, the findings or
25   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). When a party files a
26   timely objection to an R&R, the district judge reviews de novo those portions of the R&R
27   that have been “properly objected to.” Fed. R. Civ. P. 72(b). A proper objection requires
28   specific written objections to the findings and recommendations in the R&R. See United
 1   States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003); 28 U.S.C. § 636(b) (1). It
 2   follows that the Court need not conduct any review of portions to which no specific
 3   objection has been made. See Reyna-Tapia, 328 F.3d at 1121; see also Thomas v. Arn, 474
 4   U.S. 140, 149 (1985) (discussing the inherent purpose of limited review is judicial
 5   economy). Further, a party is not entitled as of right to de novo review of evidence or
 6   arguments which are raised for the first time in an objection to the R&R, and the Court’s
 7   decision to consider them is discretionary. United States v. Howell, 231 F.3d 615, 621-622
 8   (9th Cir. 2000).
 9          The Court has carefully undertaken an extensive review of the sufficiently
10   developed record. The Petitioner’s objections to the findings and recommendations have
11   also been thoroughly considered.
12          After conducting a de novo review of the issues and objections, the Court reaches
13   the same conclusions reached by Judge Metcalf. Having carefully reviewed the record, the
14   Petitioner has not shown that he is entitled to habeas relief. The R&R will be adopted in
15   full. Accordingly,
16          IT IS ORDERED:
17          1.     That the Magistrate Judge’s Report and Recommendation (Doc. 24) is
18   accepted and adopted by the Court;
19          2.     That the Petitioner’s Objections (Doc. 27) are overruled;
20          3.     That the Petition for Writ of Habeas Corpus (Doc. 1) is denied and this action
21   is dismissed with prejudice;
22          4.     That a Certificate of Appealability and leave to proceed in forma pauperis
23   on appeal are denied because the dismissal of the Petition is justified by a plain procedural
24   bar and reasonable jurists would not find the ruling debatable; and
25   ///
26   ///
27   ///
28

                                                  2
 1             5. That the Clerk of Court shall enter judgment accordingly and terminate this
 2   action.
 3             Dated this 11th day of July 2019.
 4
 5                                                     Honorable Steven P. Logan
                                                       United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
